*371Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of negative eyepieces, which are photographic lenses, and the items marked “B” consist of parts of photographic cameras, the merchandise was held dutiable as follows: The items marked “A” at 25 percent under the provision in paragraph 228, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for photographic lenses and the items marked “B” at 20 percent under paragraph 1551 as parts of photographic cameras, not specially provided for.